Citation Nr: 1631319	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-11 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran had a period of active duty for training from July 1964 to December 1964.  He thereafter served on active duty from June 1969 to June 1971, and from November 1972 to April 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue has been before the Board twice before.  Notably, in November 2014, the Board granted the service connection for a skin condition, and it denied two other claims.  Those issues are therefore no longer before the Board.  

Further, in an August 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent disability rating.  In June 2016, the Veteran filed a notice of disagreement (NOD) with the rating assigned.  In July 2016, the RO informed the Veteran that his NOD was not timely.  As there has been no communication from the Veteran regarding the propriety of that July 2016 decision, the issue of the timeliness of his NOD is not before the Board.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board previously remanded this issue in both April 2014 and November 2014.  In its November 2014 remand, the Board noted that the Veteran had submitted records of private treatment for his bilateral hearing loss from April 2011, but that "there was no indication of speech recognition scores using VA approved methods."  

That said, in cases where it is not clear what speech recognition test was employed when evaluating a claimant's hearing, VA must seek clarification from the private treatment provider as to what test was administered.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (when VA concludes that a private medical report is unclear, it must seek clarification).  Though the Veteran was given an opportunity to submit additional records on his own behalf following the November 2014 remand, VA did not seek clarification from the private treatment provider regarding the results of the April 2011 examination.  This must be accomplished on remand.  

Next, in July 2005, the Veteran submitted a letter from the Social Security Administration (SSA) noting that he has been considered disabled pursuant to that agency's standard since April 2003.  No attempt to obtain records from SSA has been undertaken, however, and it is not clear whether these records would contain any information relevant to the Veteran's claim.  Accordingly, on further reflection, VA must seek to obtain these records on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, seek clarification from the private treatment provider who conducted an April 28, 2011 hearing test to determine whether speech recognition scores were determined and, if so, whether they were obtained using the Maryland CNC speech recognition test.  

2.  Contact SSA and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

